Citation Nr: 0120111	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-09 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel








INTRODUCTION

The veteran had honorable service from June 15, 1965 to June 
14, 1973; he had subsequent service, from June 15, 1973 to 
February 4, 1976, which was characterized as under other than 
honorable conditions.

The issue of entitlement to service connection for residuals 
of exposure to asbestos was previously before the Board of 
Veterans' Appeals (Board) in August 1996.  The Board upheld a 
previous denial of the veteran's claim of entitlement to 
service connection for residuals of exposure to asbestos.  
The Board's decision was appealed to The United States Court 
of Appeals for Veteran Claims (Court), which also upheld the 
denial of the claim by decision in November 1996. 

In December 1998 the RO denied entitlement to a permanent and 
total disability rating for pension purposes, to include on 
an extraschedular basis.  The Board has construed the 
veteran's January 1999 correspondence to the RO as a notice 
of disagreement with the December 1998 denial of entitlement 
to pension benefits.  The RO did not issue a statement of the 
case addressing the denial.

The current appeal arose from a January 2000 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for residuals of 
asbestos exposure.

The veteran failed to appear at a hearing before a Member of 
the Board in Washington, D.C. in June 2001, thereby 
constituting a withdrawal of the request for a hearing.

The claim of entitlement to pension benefits is further 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for residuals of asbestos exposure when it issued 
an unappealed rating decision in October 1998.

2.  The evidence submitted since the final October 1998 
rating decision is neither duplicative nor cumulative of 
evidence previously of record, it bears directly and 
substantially upon the issue at hand, provides a more 
complete picture of the circumstances surrounding the origin 
of the veteran's claimed disorder, and by itself or in 
connection with the evidence previously of record, is 
significant and must be considered in order to fairly decide 
the merits of the claim.


CONCLUSION OF LAW

Evidence received since the October 1998 determination 
wherein the RO denied reopening the claim of entitlement to 
service connection for residuals of asbestos exposure is new 
and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence, which was of record prior to the October 1998 
unappealed rating decision wherein the RO denied reopening 
the claim of entitlement to service connection for residuals 
of asbestos exposure is reported in pertinent part below.

The veteran's record of service (DD Form 214) shows that his 
military occupational specialty during his initial period of 
service from June 1965 to June 1969 was fabric, leather-
rubber product repairman.  He asserts that he was exposed to 
asbestos in the course of sewing asbestos while making 
exhaust covers for jet engines; and, he experienced sinus 
drainage down the back of his throat and retained asbestos 
fibers in his eyes.  

Service medical records in July 1967 show the veteran was 
treated for allergic rhinitis.  In October 1967 he had 
complaints of eye trouble and was diagnosed with nevus 
conjunctiva of the right eye.  He underwent an excision of 
the nevus on the right conjunctiva.  In November 1968 he 
complained of continued pain in his eye when exposed to cold 
temperatures.  Examination was within normal limits.  The 
diagnosis was rule-out early melanoma.  An in-service medical 
examination in October 1970 showed he had allergic rhinitis 
when working with fabric and leather, and had had a benign 
spot on his right sclera removed.  Examination for separation 
in August 1975 was negative for exposure to asbestos or any 
abnormalities of the respiratory system or eyes secondary to 
asbestos exposure or otherwise.

In June 1979 the veteran was treated for flash burns on the 
eyes.  He was employed at a foundry at that time.  A private 
physician's records show that in January 1989 he sought 
treatment for sores on the mouth.  Examination found a small 
ulcer inside the lip.  It was noted that he claimed that 
solvent had splashed in his eyes.  At that time he worked at 
a salvage yard.  

At a personal hearing before a Hearing Officer at the RO in 
February 1992 the veteran testified that he had worked with 
asbestos for the first three and one-half years he was in the 
military.  He sewed asbestos materials to make covers, pads 
and shoe coverings to work on jet intakes.  He had not been 
diagnosed with asbestosis.  He had a problem with his sinuses 
that drained down the back of his throat, his eyes would run, 
and it seemed like he had something in his chest.  He treated 
this condition with over-the-counter medication.  Hearing 
Transcript (Tr.), p. 3. 




On VA examination in March 1992 the veteran reported that he 
had worked in a foundry prior to joining the service.  After 
discharge he worked as a welder until 1981, and as a 
construction worker intermittently until October 1991.  He 
further reported that he had recurrent sinus infections since 
service and had had no regular follow-up after discharge, 
except in 1980 he had seen a private doctor who recommended 
over-the-counter medication.  He related that he had been 
exposed to asbestos during his first four years of service 
and indicated, relative to any possible symptoms of lung 
disease, that he experienced a dry cough as well as shortness 
of breath on occasion.  

The symptoms related by the veteran were characterized by the 
examiner as "very vague," and no respiratory pathology was 
diagnosed.  He was diagnosed with a growth in the right eye 
which had been removed, the details if which were not known, 
recurrent sinusitis by history, and claimed asbestos 
exposure.  X-rays of the sinuses revealed a normal 
examination.  X-rays of the chest in April 1992 revealed a 
normal chest.  A chest x-ray examination performed by VA in 
August 1994 revealed no evidence of acute parenchymal 
disease.

On VA visual examination in October 1995 the veteran reported 
a foreign body sensation in both eyes.  He reported that his 
visual acuity was normal.  It was noted that he had had a 
biopsy done in 1968 which was benign.  The assessment was 
history of foreign body, asbestos to both eyes.  The examiner 
noted that it was impossible to rule out some retained 
asbestos or granulomatous reaction to the prior asbestos 
without a biopsy.  

There was a well-healed old stromal scar in the right eye at 
the site of the previous surgery.  X-ray of the paranasal 
sinuses showed sinusitis.  Chest X-rays showed no acute 
infiltration or cardiomegaly.  Pulmonary function test (PFT) 
was interpreted as within normal limits.  The overall 
examination impression was that there was no symptomatic 
evidence of acute or chronic pulmonary disease.  

In a February 1996 written statement the veteran noted that 
as a result of sewing asbestos material, asbestos got into 
his eyes and lungs.  He noted that he had the feeling of 
something foreign in his eyes.  He stated that he had lost 
his job because of his eye condition.  

Chest radiographs were taken in September 1997 by the 
veteran's private physician to evaluate the presence and 
classification of asbestos related pneumoconiosis in the 
veteran.  His opinion was that bilateral interstitial 
fibrotic changes were consistent with asbestosis in a patient 
who has had an adequate exposure history and latent period.  
A PFT conducted showed changes consistent with mild 
restrictive lung disease.  

In February 1998 a VA examination was conducted to confirm 
the previous impression of mild asbestosis indicated in the 
private physician's report of September 1997.  The VA 
examiner noted that the type of asbestos exposure, consisting 
of sheet asbestos or material asbestos and not loose asbestos 
fibers would be relatively mild.  There was no pulmonary 
function testing abnormality or chest radiography abnormality 
that could be attributed to asbestos.  There was no evidence 
of pleural plaques, which frequently occurred after mild-to-
moderate asbestos exposure.  

There was no objective evidence for interstitial lung 
disease, or asbestosis related to the veteran's asbestos 
exposure.  He was asymptomatic with the exception of a 
difficult to characterize mid abdominal anterior muscle 
"fatigue" sensation that he had experienced, not 
necessarily related to exertion.  There were no objective 
data to support the previous diagnosis of mild asbestosis.  
The examiner suggested that the veteran have a 
posteroanterior (PA) and lateral chest film performed in 
order to compare it to previous films, in order to be able to 
determine with even greater certainty that there was no 
evidence for interstitial lung disease.  The veteran did not 
report for the examination despite reinforcement by the 
examiner that the chest film was necessary.  A PFT showed 
findings of normal spirometry and lung volumes.  Chest x-rays 
in April 1998 revealed a normal chest.

In October 1998 the veteran underwent a VA examination of the 
eyes.  The assessment was dry eyes possibly related to 
asbestos exposure.

By rating decision of October 1998, the RO declined to reopen 
the veteran's claim of entitlement to service connection for 
residuals of asbestos exposure on the basis that new and 
material evidence had not been submitted.  The veteran did 
not appeal this determination.

Evidence submitted subsequent to the October 1998 unappealed 
rating decision is reported in pertinent part below.

An August 1998 VA Medical Center (MC) outpatient treatment 
report shows that the veteran had eye pain.

In a written statement received at the RO in March 1999 the 
veteran noted that the pain and discomfort in his eyes was 
enough to cause nausea.  He stated that his eye condition was 
a direct result of sewing asbestos while in service.  In a 
later dated statement he noted that he suffered from a 
respiratory ailment due to sewing asbestos.

Chest x-rays taken in June 1999 revealed the presence of 
interstitial changes of a type and distribution that was 
consistent with the diagnosis of asbestosis in the 
appropriate clinical setting, even in the presence of chronic 
obstructive lung disease.

An eye examination conducted in September 1999 showed a 
diagnosis of minimal inflammation of sup torsal conjunctiva 
with retained concretions of both eyes.  The veteran, it was 
noted, had a history of asbestos exposure with chronic 
foreign body sensation.

In December 1999 the veteran was examined by a private 
physician for a second opinion for a chronic foreign body 
sensation which he stated had worsened in the past ten years.  

The findings were blepharitis, an intraocular pressure of 20 
millimeters hemoglobin (Hg) in both eyes (borderline high) 
and an otherwise normal examination.

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000); Hickson v. West, 12 Vet. App. 247 (1999).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis

The veteran seeks to reopen his claim of service connection 
for residuals of asbestos exposure, which the RO denied in 
October 1998.  As noted earlier, when a claim is finally 
denied by the RO, the claim may not thereafter be reopened 
and allowed, unless new and material evidence has been 
presented.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(2000).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith, supra at 314.  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of a 
radiographic evaluation, which provides a diagnosis of 
asbestosis, an eye examination that shows a diagnosis of an 
eye disorder and statements from the veteran.

In general, the medical records submitted since the last 
final disallowance were not previously in the record; 
therefore they are not duplicative.  Nor are they cumulative 
because they do not merely reiterate previous diagnoses and 
statements.  Such evidence is neither duplicative nor 
cumulative, and therefore constitutes new evidence.

Moreover, the evidence submitted since the last final 
disallowance is material.  Specifically, the June 1999 chest 
x-ray bears directly and substantially upon the specific 
issue being considered in this case because it reveals 
objective evidence of interstitial changes in the lungs.  A 
VA examiner in February 1998 noted there was no objective 
evidence for interstitial lung disease, inter alia, to 
support a diagnosis of mild asbestosis.  This evidence 
therefore provides a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability.  Hodge, supra.  Such evidence is significant and 
must be considered in order to fairly decide the merits of 
the claim.

As new and material evidence has been submitted with respect 
to the veteran's claim of entitlement to service connection 
for residuals of asbestos exposure, the claim is reopened.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of asbestos exposure, the appeal is granted in this 
regard.

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. February 22, 2001).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In this particular case, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See VCAA, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); Bernard v. 
Brown. 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran essentially asserts that service connection 
should be granted for residuals of asbestos exposure because 
it resulted from active duty service.  He contends that while 
in service he was exposed to asbestos in the course of sewing 
asbestos while making exhaust covers and other items for 
aircraft.  As a result, he is of the opinion that hr 
contracted asbestosis, which affected his lungs and eyes.

The Board is of the opinion that comprehensive 
contemporaneous special respiratory and eye examinations of 
the veteran are necessary in this instance to ascertain 
whether he any residual disability(ies) which can be related 
to claimed exposure to asbestos during service.  Therefore, 
VA examinations should be scheduled.  With respect to his 
claim, the record contains inconsistent opinions as to 
whether the veteran's claimed symptomatology is consistent 
with a diagnosis of asbestosis.  



The VA examining physician in February disputed the diagnosis 
of mild asbestosis by the veteran's private physician and 
more recent x-ray findings in 1999 support a diagnosis of 
asbestosis.  Furthermore, there is no indication that the 
veteran's claims file was reviewed at the time VA examiners 
examined him in October 1995 and February and October 1998.

Further, the Board is of the opinion that the medical 
evidence pertaining to the veteran's eye disorder needs to be 
clarified.  For example, a VA examiner provided a diagnosis 
of dry eyes possibly related to asbestos exposure.  Such 
diagnosis is too attenuated to adequately assist the Board in 
reaching a conclusion as to whether the veteran's eye 
disorder was a result of asbestos exposure in service. 

The Board is also of the opinion that association with the 
claims file of contemporaneous, comprehensive VA examinations 
and any accumulated treatment records would materially assist 
in the adjudication of the claimant's appeal, as well as 
satisfy the statutory duty to assist him in the development 
of his case under the new law.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

As the Board noted earlier, the veteran filed a notice of 
disagreement with the December 1998 rating decision wherein 
the RO denied entitlement to a permanent and total disability 
rating for pension purposes, to include on an extraschedular 
basis.  

Where there has been an RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue such is a procedural defect requiring remand.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. 
App. 238 (1999).  Accordingly, the issue of entitlement to 
pension benefits should be remanded to the RO for issuance of 
a statement of the case.

Accordingly, the case is remanded to the RO for additional 
actions as follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
for residuals of asbestos exposure. 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard, the RO, should 
contact the veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of his respiratory and eye disorders no 
matter how diagnosed.  

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2)) 
(West Supp. 2001).

3.  The RO should arrange for VA special 
respiratory and eye examinations of the 
veteran by appropriate available medical 
specialists, including on a fee basis if 
necessary, to assess the nature, extent 
of severity, and etiology of any 
respiratory and eye disorder(s) found on 
examination.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.  

The examiners should address the 
following medical issues:

Does the veteran currently have any 
respiratory and/or eye disorders 
consistent with asbestosis or residuals 
thereof, and if so, is/are such 
disorder(s) related to inservice and/or 
post service employment asbestos exposure
Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

In addition, the RO must review the 
claims file and ensure that the new 
notification requirements and development 
procedures contained in the new law are 
fully complied with and satisfied.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) 
(West Supp. 2001).

5.  The RO should issuance statement of 
the case addressing the denial of 
entitlement to a permanent and total 
disability rating for pension purposes, 
to include on an extraschedular basis.  
The veteran should be advised of the need 
to file a substantive appeal if he wishes 
appellate review.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for residuals of asbestos 
exposure on a de novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled 
VA examination(s) may adversely affect the outcome of his 
claim for service connection.  38 C.F.R. § 3.655 (2000). 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

